                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                  v.                      Criminal No. 18-389 (FAB)

LUIS PÉREZ-GREAUX,

     Defendant.


                          MEMORANDUM AND ORDER

BESOSA, District Judge.

     Defendant Luis Pérez-Greaux (“Pérez”) requests that the Court

reconsider its Memorandum and Order adopting Magistrate Judge

Marshal   D.   Morgan’s   report   and   recommendation   (“R&R”),   which

denied Pérez’s motion to suppress.        See Docket No. 146; see also

Docket Nos. 137 & 143.     For the reasons set forth below, the Court

DENIES Pérez’s motion (Docket No. 146).

I.   BACKGROUND

     On April 15, 2019, the Court issued a Memorandum and Order

adopting the magistrate judge’s R&R, which denied Pérez’s motion

to suppress. (Docket No. 143.) Now, Pérez requests that the Court

reconsider its decision.      (Docket No. 146.)     According to Pérez,

the Court incorrectly relied on United States v. Tanguay, 787 F.3d

44, 49-51 (1st Cir. 2015), and United States v. Gifford, 727 F.3d

92, 99 (1st Cir. 2013), in concluding that            the confidential
Criminal No. 18-389 (FAB)                                                   2

informant’s tip sufficiently establishes probable cause for the

search warrant without further corroboration.         Id. at p. 1.      Pérez

provides a detailed review of the facts in Tanguay and Gifford and

contends that his case is distinguishable.          Id.

II.    LEGAL STANDARD

       The Federal Rules of Criminal Procedure do not explicitly

provide for motions for reconsideration.            See United States v.

Ortiz, 741 F.3d 288, 292 n.2 (1st Cir. 2014) (citation omitted)

(“[M]otions    for   reconsideration      in   criminal   cases   are    not

specifically authorized either by statute or by rule.”). The First

Circuit Court of Appeals, however, applies Federal Rule of Civil

Procedure 59(e) (“Rule 59(e)”) to motions for reconsideration

arising in the criminal context.          See, e.g., United States v.

Allen, 573 F.3d 42, 53 (1st Cir. 2009) (applying Rule 59(e) to a

motion for reconsideration in a criminal case).            Although Pérez

does   not   identify   the   statutory    source   for   his   motion    for

reconsideration, the Court applies the Rule 59(e) legal standard

to Pérez’s motion.

       Pursuant to Rule 59(e), a district court will alter its

original order only if it “evidenced a manifest error of law, if

there is newly discovered evidence, or in certain other narrow

situations.”    Biltcliffe v. CitiMortgage, Inc., 772 F.3d 925, 930

(1st Cir. 2014) (citation omitted).        A motion for reconsideration
Criminal No. 18-389 (FAB)                                                       3

does “not provide a vehicle for a party to undo its own procedural

failures [or] allow a party [to] advance arguments that could and

should   have    been   presented     to   the   district    court     prior   to

judgment.”      Iverson v. City of Bos., 452 F.3d 94, 104 (1st Cir.

2006) (citation omitted).       “Rule 59(e) does not exist to allow

parties a second chance to prevail on the merits . . . [and] is

not an avenue for litigants to reassert arguments and theories

that were previously rejected by the Court.”                Johnson & Johnson

Int’l v. P.R. Hosp. Supply, Inc., 322 F.R.D. 439, 441 (D.P.R. 2017)

(Besosa, J.) (citations omitted).           “Stated another way, a motion

for reconsideration is not properly grounded in a request for a

district court to rethink a decision it has already made, rightly

or wrongly.”     Morán-Vega v. Rivera-Hernández, 381 F. Supp. 2d 31,

36 (D.P.R. 2005) (Domínguez, J.).

      In deciding a motion for reconsideration, the reviewing court

has   considerable      discretion.        Venegas-Hernández      v.    Sonolux

Records, 370 F.3d 183, 190 (1st Cir. 2004).            “As a general rule,

motions for reconsideration should only be exceptionally granted.”

Villanueva-Méndez v. Nieves-Vázquez, 360 F. Supp. 2d 320, 323

(D.P.R. 2005) (Domínguez, J.).             “Rule 59(e) relief is granted

sparingly.”     Biltcliffe, 772 F.3d at 930.
Criminal No. 18-389 (FAB)                                                    4

III. DISCUSSION

     Pérez’s motion for reconsideration is unavailing because he

neither demonstrates a manifest error of law, nor presents newly

discovered evidence.      See Biltcliffe, 772 F.3d at 930.         The Court

relied on the legal standards set forth in Tanguay and Gifford in

its Memorandum and Order, not Tanguay’s and Gifford’s underlying

facts.     (Docket No. 143.)    Factual distinctions and alternative

legal interpretations, however, do not amount to “a manifest error

of law.”     See Nelson v. Long Reef Condo. Homeowners Ass’n, No.

2011-0051, 2017 WL 1823040, at *5 n.2 (D.V.I. May 5, 2017) (“[T]he

factual distinctions between the cases noted by Defendant do not

establish that the Court committed a manifest error of law or

fact.”).     Any   new   argument   set   forth    in   Pérez’s   motion   for

reconsideration is based on formerly available evidence and thus

could and should have been presented to the Court prior to its

opinion.    See Iverson, 452 F.3d at 104.         Pérez can no longer raise

these arguments.     See id.   Additionally, all arguments that were

previously submitted to the Court in Pérez’s earlier motions cannot

be reconsidered.     See Harley–Davidson, 897 F.2d at 616.            Having

already addressed Pérez’s arguments in the Court’s decision, see

Docket No. 143, the Court AFFIRMS its Memorandum and Order adopting

the magistrate judge’s R&R denying Pérez’s motion to suppress
Criminal No. 18-389 (FAB)                                          5

(Docket No. 143), and DENIES Pérez’s motion for reconsideration.

(Docket No. 146.)

IV.   CONCLUSION

      For the reasons stated, Pérez’s motion for reconsideration

(Docket No. 146) is DENIED.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, May 3, 2019.


                                    s/ Francisco A. Besosa
                                    FRANCISCO A. BESOSA
                                    UNITED STATES DISTRICT JUDGE
